Citation Nr: 0115789	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  99-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for arthritis of the right wrist, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which established service connection 
for the disability on appeal, assigning a 10 percent 
disability evaluation. 

In July 1999, the appellant waived the right to an in-person 
hearing with a member of the Board and indicated a desire for 
a video conference hearing.  The video conference hearing was 
held before the undersigned on February 21, 2000. 

On his substantive appeal, the veteran advanced a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to his service-connected 
disability.  Because that issue is not before the Board on 
this appeal, it is hereby referred to the RO for appropriate 
action.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

At his hearing before the undersigned, the veteran claimed 
treatment for his claimed condition as recently as 1 1/2  
months prior to the hearing.  The claims file does not 
contain such treatment records.  VA medical records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Inasmuch as a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence, the case is 
necessarily remanded to obtain such records.

Moreover, considering that the last comprehensive examination 
of the veteran's wrist was accomplished in 1998 together with 
the veteran's complaints voiced at his hearing vis-à-vis the 
severity of the disability, suggesting a possible worsening 
of the underlying condition, the Board is of the opinion that 
a current examination would be helpful.  The appellant is 
hereby notified that it is his responsibility to report for 
any examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his service-connected right 
wrist arthritis for the period from June 
1999 to the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination for the 
purpose of ascertaining the nature and 
severity of the arthritis of the right 
wrist.  

The examination should include all tests 
and studies deemed necessary, including 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner is 
also requested to note the normal ranges 
of motion of the affected joint.

The examiner is requested to determine 
whether the veteran's right wrist 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the joint is used repeatedly over 
a period of time.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to completion of the 
examination report.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

The Board expresses its gratitude in advance to the RO for 
its assistance in 

completing the above development, and we trust that it will 
attend to this development in an expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2000).

 

